—Appeal by the plaintiff from so much of a judgment of the Supreme Court, Suffolk County (Oshrin, J.), entered March 4, 1996, as denied his motion for partial summary judgment against the defendant Lloyd M. Bleecker, and granted Bleecker’s cross motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Justice Oshrin at the Supreme Court. Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.